Citation Nr: 1700899	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  12-35 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1983 to April 1985.

This case comes before the Board of Veterans' Appeals (the Board) from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge in September 2016.  A transcript of that proceeding has been associated with the claims file.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's bilateral sensorineural hearing loss disability was caused by acoustic trauma during active duty service.

2.  The most probative evidence of record reflects a current diagnosis of tinnitus as well as competent and credible reports of persistent tinnitus dating back to the Veteran's active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016).  Given the favorable outcome in this decision that represents a full grant of the claims on appeal, further explanation of VA's duties to notify and assist is not necessary.

Legal Criteria

Entitlement to VA compensation may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service; or for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Establishing service connection for a claimed disability generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where the evidence shows the existence of a chronic disability in service or continuity of symptoms after service, the disability shall be presumed to have been incurred in service.  38 C.F.R. §§ 3.303(b); 3.309(a) (2016).  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); see Fountain v. McDonald, 27 Vet. App. 258, 264, 271 (2015) (specifying that sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system subject to § 3.309(a)).  

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Hearing Loss

The Veteran contends that his bilateral sensorineural hearing loss disability is related to noise exposure in service.  See September 2016 Hearing Transcript. 

Hearing loss will be considered to be a disability for VA purposes when the auditory threshold for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels (dB) or greater; the thresholds at three of these frequencies are 26 dB or greater; or, speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

With respect to the first service connection element, a current diagnosis, the Veteran was afforded a VA audiological examination in February 2010 that provided a diagnosis of bilateral sensorineural hearing loss.  Audiometry revealed that the Veteran's puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
20
55
50
RIGHT
10
30
10
55
45

Speech audiometry revealed speech recognition ability of 96 percent in the left ear and 98 percent in the right ear.  Based on the foregoing data, the evidence shows that the Veteran has a current hearing loss disability for VA purposes.

With respect to the second service connection element, an in-service incurrence, the Veteran asserts that he was subjected to traumatic noise exposure during active service.  The Veteran's personnel records confirm that his military occupational specialty (MOS) was combat engineer and that he was awarded a Sharpshooter Badge for M-16 Rifle and Expert Badge for Hand Grenade.  See DD Form 214.  The Veteran's July 1983 enlistment examination documented audiometric readings of 30 dB at 3000 Hertz and 4000 Hertz in the left ear.  Service records indicate that the Veteran was treated in November 1983 for cold symptoms, including tympanic membrane bulging of the ear.  See Service Treatment Records at 14

The Veteran testified that he was exposed to in-service explosions while clearing fields and heavy equipment noise from driving a dump truck for a year.  See September 2016 Hearing Transcript at 7-8.  The Veteran is competent to testify about what he experienced as these are events subject to lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board therefore finds that the record contains credible evidence of in-service traumatic noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).

With respect to the third service connection element, evidence of a nexus between the Veteran's current bilateral hearing loss and his in-service noise exposure, the Board notes that there are conflicting nexus opinions of record.

In February 2010, the Veteran was provided a VA examination.  The Veteran reported that he had experienced hearing loss for fifteen to twenty years.  With respect to a nexus between the hearing loss and service, the VA examiner stated that she could not provide an opinion on the etiology of hearing loss without resorting to mere speculation due to variances between the Veteran's July 1983 enlistment audiogram and a July 1985 audiogram shortly following his separation, which indicated normal hearing.

However, the Board finds that the VA opinion is deficient because the examiner did not address whether additional evidence was needed or whether her inability to provide an opinion was based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).  Additionally, the Veteran's audiometric results at entrance do not meet VA's definition of disabling hearing loss and, as such, the Veteran is presumed to have had normal hearing at entrance.  See McKinney v. McDonald, 28 Vet. App. 15, 29 (2016) (holding that a veteran is entitled to the presumption of soundness at entrance when audiometric results at entrance do not meet the VA's definition of a disability under 38 C.F.R. § 3.385).  As such, the Board finds that the February 2010 VA opinion is inadequate for the Board to make an informed decision on the Veteran's claim; and, accordingly, is entitled to limited probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In October 2012, the Veteran submitted a nexus opinion from S.S., a private hearing aid specialist and board certified hearing instrument specialist.  The specialist noted that the Veteran's mid and high frequency sensorineural hearing loss was "very advanced" for the Veteran's age and that the Veteran's hearing loss was related to military noise exposure.  See October 2012 Private Medical Record.  The Veteran testified that the specialist based his opinion on the Veteran's MOS as a combat engineer and his personal experience in the military.  See September 2016 Hearing Transcript at 10. 

In August 2016, the Veteran submitted treatise evidence in the form of an article entitled "Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman.  This article from the JOURNAL OF NEUROSCIENCE found that early noise exposure may render the inner ears significantly more vulnerable to aging.
In September 2016, the Veteran testified to onset in service and continuous symptoms since service.  Specifically, the Veteran stated that loud explosions dampened his hearing in service and that his hearing loss persisted and gradually worsened after service.  See September 2016 Hearing Transcript at 9-10.  The Veteran also testified that his post-service employment included work in a grocery store with no loud noise exposure and in the concrete industry where he was required to wear hearing protection.  Id. at 5. 

The Board finds that the private October 2012 opinion from S.S., although brief, is competent and credible.  Although S.S. did not provide a detailed rationale explaining the basis for his conclusion, he explained that the development of the Veteran's hearing loss was very advanced in comparison to normal age-related hearing loss.  The Board further finds that the private opinion is probative because it is based on the Veteran's MOS and the examiner's knowledge of its characteristics.  Additionally, the record is supplemented by the August 2016 treatise evidence that comports with the specialist's rationale that acoustic trauma can accelerate hearing loss in individuals.  In light of the above, the Board finds that the October 2012 opinion is entitled to significant probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (noting the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (finding medical reports must be read as a whole and in the context of the evidence of record).  

Based upon the foregoing supportive evidence and the lack of probative evidence to the contrary, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral sensorineural hearing loss disability is related to his active duty service.  

Tinnitus

The Veteran contends that his tinnitus is related to noise exposure in service.  

With regard to the first element of service connection, the evidence of record includes a diagnosis of tinnitus.  See February 2010 VA Examination Report.  Additionally, the Veteran has stated that he currently has ringing in the ears.  See September 2016 Hearing Transcript.  

With regard to the second element of service connection, the Veteran has reported that he experienced ringing his ears during service as a result of traumatic noise exposure.  Specifically, the Veteran testified that on one occasion, three artillery simulators exploded nearby, and that "it took a week and a half for the ringing" to subside before gradually worsening.  See September 2016 Hearing Transcript at 7-8.  The Veteran is competent to testify that he experienced explosions and loud noise in service.  See Layno, 6 Vet. App. at 469-70; Buchanan, 451 F.3d at 1337.

Finally, with regard to the third element of service connection, the Veteran stated that his tinnitus has been persistent and continuous since service.  Specifically, the Veteran stated that he has experienced ringing in the ears for over twenty-five years.  See February 2010 VA Examination Report.  The Veteran further testified that his tinnitus began in service, continued after service, and eventually changed tones over time.  See September 2016 Hearing Transcript at 8.  

The Board finds that the Veteran's statements regarding continuous and persistent symptoms to be competent because tinnitus is observable by a layperson.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran's testimony is credible as his statements have been consistent with respect to the in-service acoustic trauma that he sustained and that he first experienced ringing in his ears during service and that the ringing continued after service.  A layperson is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Given the consistency of the Veteran's statements, the Board finds his assertions of continuity of symptomatology to be credible and probative.  

The Board recognizes that in the February 2010 VA examination report, the examiner reported that the etiology of the Veteran's tinnitus could not be determined without speculation.  However, as discussed above, the February 2010 VA examination report is entitled to limited probative value with respect to nexus because the examiner did not provide an adequate rationale. 

In sum, there is evidence of in-service acoustic trauma, credible reports of tinnitus during service, and credible reports of continuity of symptomatology after service.  
The Board finds that the Veteran's tinnitus was incurred in service.  38 C.F.R. §§ 3.303, 3.309(a) (2016).


ORDER

Service connection for a bilateral sensorineural hearing loss disability is granted.

Service connection for tinnitus is granted.



______________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


